OPINION — AG — AMENDING 70 Ohio St. 1961 1-15 [70-1-15], PROVIDING THAT THOSE QUALIFIED TO VOTE MUST "BE THE OWNER OF, AND PAYOR OF TAXES UPON REAL PROPERTY LOCATED WITHIN THE SCHOOL DISTRICT" ALTERS THE MEANS AND MANNER PRESCRIBED BY ARTICLE X, SECTION 26 OF THE OKLAHOMA CONSTITUTION BY WHICH A SCHOOL DISTRICT IS TO INCUR INDEBTEDNESS FOR ANY PURPOSE AND IS THUS CONTRARY TO SAID PROVISIONS OF THE CONSTITUTION. CITE: 11 Ohio St. 1947 311-318 [11-311] — [11-318] ARTICLE III, SECTION 1, ARTICLE III, SECTION 4(A) (PENN LERBLANCE)